Citation Nr: 0433380	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  98-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
hypertension. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder 

4.  Entitlement to compensation benefits for a right wrist 
disorder pursuant to 38 U.S.C.A. § 1151.  

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 until 
January 1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1998 
rating decision of the VA Regional Office in St. Peters burg, 
Florida that granted a 10 percent rating for service-
connected sinusitis, and denied an increased evaluation for 
hypertension and a total rating based on unemployability due 
to service-connected disability.  

The appeal REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board points out that fulfillment of the VA's statutory 
duty to assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

A review of the record discloses that this case was remanded 
by the Board in April 1999 for reasons that included 
scheduling the veteran for VA cardiovascular and respiratory 
examinations of his service-connected disabilities.  The 
record reflects that notice of the examination was sent to 
the appellant but that he failed to appear for the 
appointment in December 1999.  The veteran was rescheduled 
for VA examination in February 2000, but notice of such was 
returned as undeliverable because the veteran had moved 
without a forwarding address.  In a report of contact dated 
in October 2000, it was recorded that the veteran requested 
rescheduling of the cancelled VA examination.  In subsequent 
documentation of record, it was noted that the veteran failed 
to report for VA examination in December 2001.  In a letter 
received in March 2002, the appellant wrote that he was 
unable to go to the previously scheduled appointment because 
he lived two hours away from the examining facility in 
Pensacola, Florida and could not drive because of his many 
medications.  He related that his wife worked and was unable 
to take him.  

The record reflects that the appellant was once more 
scheduled for VA examinations in November 2002, but once 
again failed to report.  It was recorded on documentation 
indicating his failure to appear that the RO had tried to 
work with him due to his transportation problems, but that he 
continued to be a "no show."  

The veteran is advised that, in keeping with the VA's duty to 
assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of VA examination requested in 
this remand is to obtain information or evidence (or both), 
which may be dispositive of the appeal.  Applicable 
regulations provide that 

(a) When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2004).  

The record reflects the veteran undergoes regular and 
continuing treatment for multiple disabilities, including 
hypertension and respiratory symptoms at the Panama City, 
Florida VA facility.  

Additionally, the record reflects that when this case was 
previously remanded for additional development in April 1999, 
the RO was requested to obtain medical records from Dr. 
Cotton.  The record shows that in a letter dated in May 1999, 
the RO asked the appellant to complete and return VA Form 21-
4142 to request records from providers, to include Dr. 
Cotton.  It does not appear that the veteran responded to 
this request.  Review of the claims folder indicates, 
however, that the veteran did provide authorization to 
retrieve records from Dr. Cotton in correspondence received 
in June 1997.  It was noted that Dr. Cotton was treating him 
for a sinus disorder.  The RO should therefore utilize this 
authorization to request records from Dr. Cotton dating back 
to March 1996.

The record also reflects that the veteran receives continuing 
VA outpatient treatment.  The most recent records date 
through January 14, 2004.  Therefore, any subsequent VA 
clinic notes should be requested and associated with the 
claims folder. 

In March 1999 the RO denied the veteran's attempt to reopen a 
claim for service connection for a right shoulder disorder 
and entitlement to compensation benefits for a right wrist 
disorder pursuant to 38 U.S.C.A. § 1151.  In August 2004, the 
representative avers that the veteran's letter of January 15, 
2002 is a timely notice of disagreement to the March 1999  RO 
decision.  The Board concurs.  Thus a statement of the case, 
if indicated.  See Manlincon v. West, 12 Vet. App. 238 
(1998).

Under the circumstances, this case is REMANDED to the RO for 
the following actions

1.  The RO should contact the veteran 
and ask him to indicate if he is 
willing to report for VA examinations 
to include at the VA facility in Panama 
City, Florida if deemed feasible by the 
VA Medical Center.  He should be 
informed of 38 C.F.R. § 3.655 as it 
relates to increased rating claims.  He 
should be asked identify any additional 
medical records he wishes the VA to 
obtain with regard to his claims which 
are not already on file.

2.  The RO should request copies of the 
medical records from Dr. Cotton (please 
see prior authorization received in June 
1997) from 1996 to the present and any 
additional treatment records regarding 
the disabilities in issue from the VA 
facility in Panama City, Florida covering 
the period from January 17, 2004 to the 
present.  

3.  If the appellant is willing to report 
for VA examinations, the examinations if 
feasible should be conducted Panama City, 
Florida.  

4.  He should be accorded a VA 
cardiovascular examination to determine 
the nature and severity of his 
hypertension.  It is requested that the 
examiner obtain a detailed history as to 
the medications the veteran has been 
taking for his hypertension and the date 
he began taking the medication.  In 
addition to chest X-rays any other tests 
deemed necessary should be accomplished.  
It is request that serial blood pressure 
be taken.  The claims folder should be 
provided to the examiner for review prior 
to the examination.

5.  The veteran should be afforded a VA 
examination of his sinuses to determine 
the nature and severity of the veteran's 
service-connected sinusitis.  It is 
requested that the examiner include the 
number, if any, of incapacitating and 
non-incapacitating episodes of sinusitis 
experienced by the veteran per year.  The 
examiner should be provided with the 
veteran's claims folder.  In addition to 
x-rays, any other tests and studies 
deemed necessary should be accomplished.  
It is requested that the examiner 
identify, to the extent possible, the 
complaints, symptoms and findings, which 
are attributable to the sinusitis versus 
other respiratory disorders, if any are 
diagnosed.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

6.  The veteran should undergo a VA 
social and industrial survey to determine 
the impact the service-connected 
disabilities have on his employability.  
The claims folder must be made available 
to the examiner prior to the survey.

7. The RO should furnish the appellant 
and his representative a statement of the 
case regarding the issues of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a right shoulder disorder and 
entitlement to compensation benefits for 
a right wrist disorder pursuant to 
38 U.S.C.A. § 1151.  He should be 
informed of the requirements necessary to 
perfect an appeal.  The RO is informed 
that these issues are not before the 
Board until the veteran perfects a timely 
substantive appeal. 

8.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought on appeal 
continue to be denied, the RO should 
furnish an appropriate supplemental 
statement of the case to the appellant 
and his representative.  They should then 
be afforded a reasonable period in which 
to respond before the record is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).




7

